                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


THOMAS DAVIS,

                      Petitioner,                       Case Number: 02-CV-75063

v.                                                      HON. ARTHUR J. TARNOW

RAYMOND BOOKER,

                      Respondent.
                                             /

              OPINION AND ORDER DENYING PETITIONER’S
            MOTION FOR ISSUANCE OF WRIT OF HABEAS CORPUS

       In 2009, the Court granted Petitioner Thomas Davis a conditional writ of habeas

corpus because the Court held he was denied his right to the effective assistance of trial

and appellate counsel and because the prosecutor committed misconduct. Davis v.

Booker, 594 F. Supp. 2d 802 (E.D. Mich. 2009). The conditional writ required a date for

new trial to be scheduled within ninety days, or Petitioner would be unconditionally

released. Id. The Sixth Circuit Court of Appeals reversed. Davis v. Booker, 589 F.3d

302 (6th Cir. 2009). Now before the Court is Petitioner’s Motion for Issuance of Writ of

Habeas Corpus (ECF No. 74).

       Petitioner seeks issuance of an unconditional writ of habeas corpus. He maintains

he must be unconditionally released because the State failed to schedule a new trial within

ninety days. Because the Court of Appeals reversed the decision to conditionally grant

habeas relief, Petitioner is not entitled to the relief afforded by this Court’s decision.
      The Court DENIES Petitioner’s Motion for Issuance of Writ of Habeas Corpus

(ECF No. 74).

      SO ORDERED.

                                              s/Arthur J. Tarnow
                                             ARTHUR J. TARNOW
                                             UNITED STATES DISTRICT JUDGE
DATE: June 26, 2019




                                         2
